SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51093 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 22-3803741 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 120 Passaic Ave., Fairfield, New Jersey 07004-3510 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-244-4500 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: February 8, 2011. $0.10 par value common stock-67,975,477 shares outstanding KEARNY FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition at December 31, 2010 and June 30, 2010 (Unaudited) 1 Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2010 and December 31, 2009 (Unaudited) 2-3 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended December 31, 2010 and December 31, 2009 (Unaudited) 4-6 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2010 and December 31, 2009 (Unaudited) 7-8 Notes to Consolidated Financial Statements (Unaudited) 9-40 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 41-59 Item 3: Quantitative and Qualitative Disclosure About Market Risk 60-66 Item 4: Controls and Procedures 67 PART II - OTHER INFORMATION 68-69 SIGNATURES 70 KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data, Unaudited) December 31, June 30, Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Cash and Cash Equivalents Securities available for sale (amortized cost $127,157 and $30,960) Securities held to maturity (estimated fair value $237,393 and $256,914) Loans receivable, including unamortized yield adjustments of $(1,409) and $564 Less allowance for loan losses ) ) Net Loans Receivable Mortgage-backed securities available for sale (amortized cost $845,741 and $673,414) Mortgage-backed securities held to maturity (estimated fair value $1,580 and $1,754) Premises and equipment Federal Home Loan Bank of New York (“FHLB”) stock Interest receivable Goodwill Bank owned life insurance Deferred income tax assets, net - Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest-bearing $ $ Interest-bearing Total Deposits Borrowings Advance payments by borrowers for taxes Deferred income tax liabilities, net - Other liabilities Total Liabilities Stockholders’ Equity Preferred stock $0.10 par value, 25,000,000 shares authorized; none issued and outstanding - - Common stock $0.10 par value, 75,000,000 shares authorized; 72,737,500 shares issued; 67,975,477 and 68,344,277 shares outstanding, respectively Paid-in capital Retained earnings Unearned Employee Stock Ownership Plan shares; 897,090 shares and 969,828 shares, respectively ) ) Treasury stock, at cost; 4,762,023 shares and 4,393,223 shares, respectively ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. -1- KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data, Unaudited) Three Months Ended Six Months Ended December 31, December 31, Interest Income: Loans $ Mortgage-backed securities Securities: Taxable Tax-exempt Other interest-earning assets Total Interest Income Interest Expense: Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income: Fees and service charges Other-than-temporary security impairment: Total - ) - ) Less: Portion recognized in other comprehensive income - 10 - Portion recognized in earnings - ) - ) Miscellaneous Total Non-Interest Income Non-Interest Expenses: Salaries and employee benefits Net occupancy expense of premises Equipment and systems Advertising and marketing Federal deposit insurance premium Directors’ compensation Merger-related expenses - - Miscellaneous Total Non-Interest Expenses $ -2- KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Continued) (In Thousands, Except Per Share Data, Unaudited) Three Months Ended Six Months Ended December 31, December 31, Income Before Income Taxes $ Income Taxes Net Income (Loss) $
